LOGAN, Circuit Judge,
concurring:
I arrive at the same conclusion as my colleagues, but by a different route and apparently with more difficulty. This warrant, in its first eight paragraphs, allowed the seizure of all the business records of the National Commodity Barter Exchange (NCBE).1 I would hold that, under proper *407circumstances, an “all business records” search warrant is legally permissible.
I do not accept the majority’s disapproval of United States v. Brien, 617 F.2d 299 (1st Cir.1980), cert. denied, 446 U.S. 919, 100 S.Ct. 1854, 64 L.Ed.2d 273 (1980); and United States v. Offices Known as Fifty State Distributing Company, 708 F.2d 1371 (9th Cir.1983), cert. denied, — U.S. —, 104 S.Ct. 1272, 79 L.Ed.2d 677 (1984). Other courts have also permitted an all records search. See, e.g., National City Trading Corp. v. United States, 635 F.2d 1020 (2d Cir.1980); Hearn v. Internal Revenue Agents, 597 F.Supp. 966 (N.D.Tex.1984). These cases hold that if an entire business enterprise is permeated with a scheme to defraud, and the government properly supports its probable cause determination, a warrant seeking all business records is not overbroad. In such a case the government’s agents’ discretion in the execution of the warrant is properly confined, and all of the organization’s business records are likely to be relevant to proof of the crime being investigated. I agree with the approach of the First, Second, and. Ninth Circuits in the cited cases and would approve a warrant seeking all business records if the requirements set out above are met. The Fourth Amendment’s particularity requirement must be applied with a “practical margin of flexibility.” See United States v. Wuagneux, 683 F.2d 1343, *4081349 (11th Cir.1982). The description of the property to be seized need be only as specific as the circumstances and nature of the activity under investigation permit. Id. Had the government demonstrated in the instant case that the NCBE exists solely as part of a conspiracy for a particular illegal purpose, I would approve this seizure except for items not relevant to proof of the crime, which I would order returned.
My problem with this seizure concerns the probable cause element. The breadth of a warrant must be justified by the breadth of the probable cause. Here the government demonstrates adequately that tax evaders can use the NCBE to impede the Internal Revenue Service in tracing their assets. The government also shows adequately that NCBE officers know that its services are being used in this manner, and that the NCBE operates by conducting as near to a recordless business as possible.2 The government has difficulty, however, identifying the statute that the NCBE’s operation actually violates.
The government’s twenty million dollar jeopardy assessment against NCBE is based upon I.R.C. § 6700, which applies to promoters of abusive tax shelters. The affidavit supporting the warrant alleges that some individuals who use NCBE promote fraudulent tax shelters. But I cannot read that affidavit as presenting facts that the NCBE itself promotes abusive tax shelters in violation of § 6700. The affidavit also refers to the NCBE’s role in helping its customers avoid the currency reporting laws. Perhaps the NCBE is guilty of violating 18 U.S.C. § 1001 or 31 U.S.C. § 5313. See United States v. Tobon-Builes, 706 F.2d 1092 (11th Cir.1983). But if that is the basis of the government’s charge, it should have been made plain. If the government had really intended to base its search warrant request on violations of the currency reporting laws, it could have designated the specific records of NCBE relevant to proof of that crime: records related to cash transactions in excess of the statutory limits.
As the majority opinion notes, the government does not charge any specific substantive crime. It relies instead on the general conspiracy statute, 18 U.S.C. § 371. All of the cases that have approved an “all business records” search, however, have identified concrete statutory violations that supposedly permeated the entire suspect business. They did not involve organizations that had other legitimate activities. Cf. In re Grand Jury Proceedings, 716 F.2d 493, 496-98 (8th Cir.1983) (denying general search of bail bondsman’s records); United States v. Roche, 614 F.2d 6, 7-8 (1st Cir.1980) (denying search of all insurance records); Klitzman, Klitzman and Gallagher v. Krut, 744 F.2d 955, 960 (3d Cir.1984) (request for all personal injury files of law firm too broad); United States v. Abrams, 615 F.2d 541, 546-47 (1st Cir.1980) (request for all records of doctor accused of Medicare and Medicaid fraud too broad).
Further, as the majority notes, First Amendment rights are implicated here. We have already held in effect that the First Amendment protects some NCBE activities. See In re First National Bank, Englewood, Colorado, 701 F.2d 115 (10th Cir.1983). The existence of First Amendment rights does not prevent a search when the items sought tend to prove conspirators’ associations with each other or other concrete legal violations. See United States v. Rubio, 727 F.2d 786, 791 (9th Cir.1984). Nevertheless, Zurcher v. Stanford Daily, 436 U.S. 547, 564-65, 98 S.Ct. 1970, 1980-82, 56 L.Ed.2d 525 (1978), requires “scrupulous exactitude” — in both particularity of description and in establishment of probable cause — in search cases in which the First Amendment may protect the materials sought to be seized. *409See also Stanford v. Texas, 379 U.S. 476, 485, 85 S.Ct. 506, 511, 13 L.Ed.2d 431 (1965).
I thus cannot support an “all business records” search in this case. The government has neither demonstrated that virtually all of the NCBE’s activities are illegal nor pinpointed the statutes that the business allegedly has violated. The purpose of an “all records” search cannot be to find out what crime a person or entity might have committed.
I therefore concur in the majority’s judgment.

. The warrant also allowed seizure of monies and precious metals, and tax-protest literature at the NCBE. The items to be seized were:
*407“1. Any and all books, records, or documents relating to customer accounts, including identity of customer (names, address, telephone number) and customer’s account number identification; contracts, statements of account, warehouse receipts, confirmation slips, mail receipts, customer order slips, billing invoices or other evidence of indebtedness submitted by customers for purpose of payment by NCBA/NCE, checks, cashiers checks, wire transfers, or other instruments used by NCBA/NCE used to make payment on customers’ debts, Currency Transaction Reports filed on Department of Treasury Form No. 4789, customer correspondence, memoranda of communications, membership applications, dues statements, and records of attendance at meetings, conventions or other NCBA/NCE functions.
2. Any and all banking records pertaining to financial transactions of NCBA/NCE conducted as an entity at banking institutions including periodic bank statements, cancelled checks, check registers, deposit tickets, withdrawal slips or tickets, wire transfers, safe deposit rental agreements, and safe deposit box keys.
3. Any and all books, records, or documents reflecting the financial services conducted by NCBA/NCE and financial status of NCBA/NCE and its affiliates, including cash receipts ledgers, cash disbursement ledgers, accounts receivable, accounts payable, balance sheets, financial statements, and annual reports, audits, correspondence, memoranda, and work-papers.
4. One Alpha Micro computer central processing unit, approximately four Alpha Micro computer terminals, computer printers, and computer manuals, logs, printout files, operating instructions, including coded and handwritten notations, and computer storage materials, including magnetic tapes, magnetic disks, floppy disks, programs, and computer source documentation.
5. Any and all books, records, or documents relating to employees of NCBA/NCE or its affiliates including contracts, job descriptions, payroll ledgers, attendance records, and employee benefits.
6. Any and all books, records, or documents evidencing purchasing, sale, or storage of precious metals (including gold and silver), including inventories, vault records, storage contracts or agreements, confirmation slips, member orders, purchase records, invoices, delivery of bailment documents, and sales records.
7. Currency, cashier’s checks, and precious metals (including gold and silver).
8. Any and all books, records, or documents relating to the marketing or promotion of NCBA/NCE, including literature, membership applications, evidence of travel, correspondence, memoranda of discussions, and other documentation of solicitation.
9. Books, pamphlets, correspondence, video and audio tapes, and documents advocating nonpayment of federal income taxes or illegitimate means to evade payment of federal income taxes.
10. Documents, certificates, seals, bylaws, books, or other publications of tax protestor organizations, including Sheriff’s Posse Comi-tatus and Basic Bible Church.
11. Any and all records, books, and documents relating to communications between persons conspiring to defraud the Internal Revenue Service, or preparations by such conspirators to conceal or prevent the full detection by law enforcement authorities of such a fraud, including correspondence, telephone toll records, agreements, wire transfers, telexes, research, memoranda, and notes.
All of which are evidence of violations of Title 18, United States Code, Section 371."


. The NCBE’s business activity apparently is one in which it takes checks and property conveyed to it by its customers, converts those items to cash or ownership of precious metals, reconverts precious metals to cash when requested to do so by the customer, and pays bills from its customers' accounts at their direction, all for a fee of one and one-half percent of the amount involved.